NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-1082

                                EDWARD C. DEDRICK,

                                                 Plaintiff-Appellant,

                                            v.

         John Berry, DIRECTOR, OFFICE OF PERSONNEL MANAGEMENT,

                                                 Defendant-Appellee,

                                           and

                       Pete Geren, SECRETARY OF THE ARMY,

                                                 Defendant.

Appeal from the United States District Court for the District of Maryland in case no.
07-CV-0429, Judge William D. Quarles, Jr.

                                       ORDER

      Upon consideration of the court’s opinion directing that this case be transferred to

the United States Court of Appeals for the Fourth Circuit,

      IT IS ORDERED THAT:

      The case is transferred to the Fourth Circuit pursuant to 28 U.S.C. § 1631.

                                                 FOR THE COURT



      July 21, 2009                                  /s/ Jan Horbaly
           Date                                  Jan Horbaly
                                                 Clerk

cc:   Edward C. Dedrick
      Dawn E. Goodman, Esq.